 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   JEREMY DUGGAN, State Bar No. 229854
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6008
 6    Fax: (916) 324-5205
      E-mail: Jeremy.Duggan@doj.ca.gov
 7   Attorneys for Defendant
     R. Litt-Stoner
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12

13   DANA SMITHEE, et al.,                             Case No. 1:19-cv-00004 LJO JLT
14                                        Plaintiffs, STIPULATION TO EXTEND TIME TO
                                                      RESPOND TO SECOND AMENDED
15                 v.                                 COMPLAINT; [PROPOSED] ORDER
16                                                     (Doc. 24)
     CA CORRECTIONAL INSTITUTION,
17   et al.,
18                                      Defendants.
19

20        The Court has ordered that Defendants in this matter respond to the Second Amended

21   Complaint within 21 days of its filing. (ECF No. 25.) Plaintiffs filed the Second Amended

22   Complaint on May 24, 2019. (ECF No. 26.)

23        Defendant Litt-Stoner is the only Defendant to appear in this matter, her response to the

24   Second Amended Complaint is therefore due June 14, 2019. Defendant Litt-Stoner’s counsel has

25   informed Plaintiffs’ counsel, and now informs the Court, that he has a long-planned vacation

26   scheduled for June 7-16.

27        The four other Defendants (Narayn, Seymour, Nesson, and Celosse) have not yet been

28   served with any complaint or summons in this matter. Plaintiffs have requested that Defendant
                                                   1
                                      Stipulation to Extend Time and [Proposed] Order (1:19-cv-00004 LJO JLT)
 1
     Litt-Stoner’s counsel accept service. Defendant Litt-Stoner’s counsel responded that he has not
 2
     yet confirmed that he will be representing those four Defendants, and so he cannot accept service
 3
     at this point.
 4
           In view of the fact that four of the five named Defendants have not yet been served, and in
 5
     view of defense counsel’s planned vacation, the parties hereby stipulate and agree as follows:
 6
           (1)    Defendant Litt-Stoner’s response to Plaintff’s Second Amended Complaint shall be
 7
           due June 24, 2019;
 8
           (2)    The remaining Defendants’ responses shall be due after service, in accordance with
 9
           the Federal Rules of Civil Procedure.
10
     Adoption of this stipulation will not cause significant delay in the case or prejudice to any party.
11
     The proposed due date for Litt-Stoner’s response is only four days after the response date that
12
     would have resulted had Plaintiffs filed the Second Amended Complaint on May 30, 2019, as
13
     contemplated by the Court’s order. There have been no previous extensions of time sought for
14
     this filing deadline.
15

16   Dated: June 3, 2019                                    Willoughby Brod, LLP
17                                                          /s/ Gregory J. Brod (as authorized 6/3/2019)
18                                                          Gregory J. Brod
                                                            Attorneys for Plaintiffs Dana Smithee and
19                                                          E.M., a minor by and through guardian ad
                                                            litem Jennifer Montes
20
21   Dated: June 3, 2019                                    XAVIER BECERRA
                                                            Attorney General of California
22                                                          JON S. ALLIN
                                                            Supervising Deputy Attorney General
23
                                                            /s/ Jeremy Duggan
24
                                                            JEREMY DUGGAN
25                                                          Deputy Attorney General
                                                            Attorneys for Defendants
26                                                          State of California and R. Litt-Stoner
27

28
                                                       2
                                        Stipulation to Extend Time and [Proposed] Order (1:19-cv-00004 LJO JLT)
 1                                          [Proposed] ORDER
 2         The Court notes that the previous stipulation (Doc. 25), related to the parties’ agreement to

 3   allow the plaintiff to file a second amended complaint, was binding only on the parties who

 4   signed the stipulation—the plaintiffs and defendant Litt-Stoner. Consequently, the Courts order

 5   applied only to those parties, which are the only parties over whom it has jurisdiction currently.

 6   Thus, the Court ORDERS:

 7         1.    Defendant Litt-Stoner SHALL file the responsive pleading no later than June 24,

 8         2019;

 9         2.    The request as to the remaining unserved defendants is DENIED as UNRIPE.

10
     IT IS SO ORDERED.
11

12      Dated:     June 5, 2019                                 /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
                                       Stipulation to Extend Time and [Proposed] Order (1:19-cv-00004 LJO JLT)
